Exhibit 3.1 AMENDED AND RESTATED BY-LAWS OF RITE AID CORPORATION Effective as of January 21, 2010 TABLE OF CONTENTS Page ARTICLE I OFFICES Section 1. Registered Office 3 Section 2. Other Offices 3 ARTICLE II MEETINGS OF STOCKHOLDERS Section 1. Place of Meetings 3 Section 2. Annual Meetings 3 Section 3. Special Meetings 3 Section 4. Nature of Business at Meetings of Stockholders 3 Section 5. Nomination of Directors 5 Section 6. Notice 7 Section 7. Adjournments 8 Section 8. Quorum 8 Section 9. Voting 8 Section 10. Proxies 8 Section 11. Consent of Stockholders in Lieu of Meeting 9 Section 12. List of Stockholders Entitled to Vote 10 Section 13. Stock Ledger 10 Section 14. Conduct of Meetings 11 Section 15. Inspectors of Election 11 ARTICLE III DIRECTORS Section 1. Number and Election of Directors 11 Section 2. Vacancies 12 Section 3. Duties and Powers 12 Section 4. Meetings 12 Section 5. Quorum 12 Section 6. Actions by Written Consent 12 Section 7. Meetings by Means of Conference Telephone 13 Section 8. Committees 13 Section 9. Compensation 13 Section 10. Interested Directors 13 ARTICLE IV OFFICERS Section 1. General 14 i Section 2. Election 14 Section 3. Voting Securities Owned by the Corporation 14 Section 4. Chairman of the Board of Directors 15 Section 5. Non-Executive Co-Chairman of the Board of Directors 15 Section 6. Chief Executive Officer 15 Section 7. President 15 Section 8. Vice Presidents 16 Section 9. Secretary 16 Section 10. Treasurer 16 Section 11. Assistant Secretaries 16 Section 12. Assistant Treasurers 17 Section 13. Other Officers 17 ARTICLE V STOCK Section 1. Stock Certificates and Uncertificated Shares 17 Section 2. Signatures 17 Section 3. Lost Certificates 17 Section 4. Transfers 18 Section 5. Record Date 18 Section 6. Record Owners 19 Section 7. Transfer and Registry Agents 19 ARTICLE VI NOTICES Section 1. Notices 19 Section 2. Waivers of Notice 20 ARTICLE VII GENERAL PROVISIONS Section 1. Dividends 20 Section 2. Disbursements 20 Section 3. Fiscal Year 20 Section 4. Corporate Seal 21 ARTICLE VIII INDEMNIFICATION Section 1. Power to Indemnify in Actions, Suits or Proceedings other than Those by or in the Right of the Corporation 21 Section 2. Power to Indemnify in Actions, Suits or Proceedings by or in the Right of the Corporation 21 Section 3. Authorization of Indemnification 22 ii Section 4. Good Faith Defined 22 Section 5. Indemnification by a Court 22 Section 6. Expenses Payable in Advance 23 Section 7. Nonexclusivity of Indemnification and Advancement of Expenses 23 Section 8. Insurance 23 Section 9. Certain Definitions 23 Section 10. Survival of Indemnification and Advancement of Expenses 24 Section 11. Limitation on Indemnification 24 Section 12. Indemnification of Employees and Agents 24 ARTICLE IX AMENDMENTS Section 1. Amendments 24 Section 2. Entire Board of Directors 24 iii AMENDED AND RESTATED BY-LAWS OF RITE AID CORPORATION (hereinafter called the "Corporation") ARTICLE I OFFICES Section 1.Registered Office.The registered office of the Corporation shall be in the City of Wilmington, County of New Castle, State of Delaware. Section 2.Other Offices.
